Title: To John Adams from Horatio Gates, 17 July 1776
From: Gates, Horatio
To: Adams, John


     
      Dear Sir
      Tyonderoga 17th. July 1776
     
     The Bearer, and my Letter to Mr. Hancock will acquaint you that I am no Dictator here, and consequently have it not in my power to serve Mr. Rice. I desire if Chase is return’d to Congress, he may know, how much I have been Deceived, and Disappointed in being removed from a place where I might have done the Publick Service, and Fix’d in a Scituation where it is exceeding Doubtfull, if it will be in my Power to be more than the wretched Spectator of a ruin’d Army. The Publick Affairs here have been destroy’d by Pestilence, Peceulation, Rapine, and every Evil, those produce. Mr. Chase passed too Speedily through this Country, he saw Superficially, and like a Sanguine Man, drew conclusions from the Consequence, and not the Cause. Tell him, if he, and I meet, He must expect to be called to a serious Account upon this matter. I know he is my Sincere Friend, but I also know he has Deceived himself, and his Friend. I am not Angry. I am only Vex’d with Him. I cannot write to you upon Publick matters, it is too disagreeable a Tale to dwell upon, my Letter to the President is enough for a Man of Sense.
     I am happy to have lived to know that Independence is Establish’d by the Convention of the United States of America, go on and prosper in the Glorious Work. My respectfull Compliments to Mr. Gerry, my hands are too full to write Instructions for Paymasters of Regiments, if so many Lawyers cannot contrive to Frame Orders that will make the Paymaster, be a Cheque upon the Avarice of the Commanding Officer, what is become of Human Wit. Mr. Gerrys letter to me is as good an Instruction, as any Paymaster need to have. At your War Office be very exactly, and minutely acquainted, with the State of every Regiment, let the General, the Colonel, the Muster, and Paymasters, do this, and then let them Compare these together; if you have four Men to Watch One, you may make that one less a knave than he likes to be.
     Poor Boston is again Vissited by Calamity, it is the last I hope she will know for a Century at least, surely this Warning will make your Countrymen Wise in regard to the Small Pox. When I have reason to be in better Temper you shall here again from Your affectionate Humble Servant
     
      Horatio Gates
     
    